Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings filed 10/10/19 and 1/3/20 (Figures 3-5) were approved.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart et al 3,537,316 teach a water sampler, including: body 26 immersed in water when sampling; open/closing valves 33,34; and a pressure sensor 21 that triggers the closing of such valves at a predetermined “depth” (line 51, col. 3).  However, the sampler does not employ the particular controlling system of lines 5-last of Applicant’s claim 1.
Verhulst 8,994,527 teaches (Figures 1,2) a sampler, including: body immersed in water; valve 102 that is opened and closed based upon a pressure sensor that senses that the sampler is on the sea floor.  The device sample water.  However, the sampler does not employ the particular controlling system of lines 5-last of Applicant’s claim 1.
Niskin et al 4,852,413 teaches a water sampler with controllable valves.
Richards et al 4,846,004 teach valves 5 (caps) and control 10.
Banu 5,341,693 teach (Figure 1) a sampler, including: body, caps, line, spring and activation drop weight.
Leonard et al 2018/0104436 teaches (Figure 2) a control, including: housing that contains (1) driving magnet 210,212, (2) driving unit 204 that moves the magnet 210,212, (3) cap 226 to practically seal the housing, a hole in the cap 226 (for magnet 250 to extend through), (4) a pressure sensor 223 to sense “water level” (Para 73); and a following magnet 250 (which is also inside of the housing).  When However, the magnet 250 is not “outside” (line 5 from bottom, Applicant’s claim 11), and the driving magnet 210,212 is not “configured to approach the flowing magnet” (line 2 from last, claim 11) 250, and neither the cap 226 or sensor 223 are “screw” (claim 11) coupled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861